
	

113 S308 IS: Protecting and Preserving Social Security Act
U.S. Senate
2013-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 308
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2013
			Mr. Begich introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act and the
		  Internal Revenue Code of 1986 to make improvements in the old-age, survivors,
		  and disability insurance program, to provide for cash relief for years for
		  which annual COLAs do not take effect under certain cash benefit programs, and
		  to provide for Social Security benefit protection.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may cited as
			 the Protecting and Preserving Social
			 Security Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					TITLE I—Cost-of-Living Increases
					Sec. 101. Consumer price index for elderly
				consumers.
					Sec. 102. Computation of cost-of-living increases.
					TITLE II—Contribution and benefit fairness
					Sec. 201. Determination of wages and self-employment income
				above contribution and benefit base after 2013.
					Sec. 202. Inclusion of surplus earnings in social security
				benefit formula.
				
			ICost-of-Living
			 Increases
			101.Consumer price index
			 for elderly consumers
				(a)In
			 GeneralThe Bureau of Labor Statistics of the Department of Labor
			 shall prepare and publish an index for each calendar month to be known as the
			 Consumer Price Index for Elderly Consumers that indicates changes
			 over time in expenditures for consumption which are typical for individuals in
			 the United States who are 62 years of age or older.
				(b)Effective
			 DateSubsection (a) shall apply with respect to calendar months
			 ending on or after July 31 of the calendar year following the calendar year in
			 which this Act is enacted.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated such sums
			 as are necessary to carry out the provisions of this section.
				102.Computation of
			 cost-of-living increases
				(a)In
			 generalSection 215(i) of the
			 Social Security Act (42 U.S.C. 415(i)) is amended—
					(1)in paragraph
			 (1)(G), by inserting before the period the following: , and, solely with
			 respect to any monthly insurance benefit payable under this title to an
			 individual who has attained age 62, effective for adjustments under this
			 subsection to the primary insurance amount on which such benefit is based (or
			 to any such benefit under section 227 or 228) occurring after such individual
			 attains such age, the applicable Consumer Price Index shall be deemed to be the
			 Consumer Price Index for Elderly Consumers and such primary insurance amount
			 shall be deemed adjusted under this subsection using such Index;
			 and
					(2)in paragraph (4),
			 by striking and by section 9001 and inserting , by
			 section 9001, and by inserting after 1986, the
			 following: and by section 102 of the Protecting and Preserving Social Security
			 Act,.
					(b)Conforming
			 amendments in applicable former lawSection 215(i)(1)(C) of such
			 Act, as in effect in December 1978 and applied in certain cases under the
			 provisions of such Act in effect after December 1978, is amended by inserting
			 before the period the following: , and, solely with respect to any
			 monthly insurance benefit payable under this title to an individual who has
			 attained age 62, effective for adjustments under this subsection to the primary
			 insurance amount on which such benefit is based (or to any such benefit under
			 section 227 or 228) occurring after such individual attains such age, the
			 applicable Consumer Price Index shall be deemed to be the Consumer Price Index
			 for Elderly Consumers and such primary insurance amount shall be deemed
			 adjusted under this subsection using such Index.
				(c)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 determinations made with respect to cost-of-living computation quarters (as
			 defined in section 215(i)(1)(B) of the Social Security Act (42 U.S.C.
			 415(i)(1)(B))) ending on or after September 30 of the second calendar year
			 following the calendar year in which this Act is enacted.
				IIContribution and
			 benefit fairness
			201.Determination
			 of wages and self-employment income above contribution and benefit base after
			 2013
				(a)Determination of
			 wages above contribution and benefit base after 2013
					(1)Amendments to
			 the Internal Revenue Code of 1986Section 3121 of the Internal
			 Revenue Code of 1986 is amended—
						(A)in subsection
			 (a)(1), by inserting the applicable percentage (determined under
			 subsection (c)(1)) of before that part of the
			 remuneration; and
						(B)in subsection (c), by striking (c)
			 Included and excluded
			 service.—For purposes of this chapter, if and
			 inserting the following:
							
								(c)Special rules
				for wages and employment
									(1)Applicable
				percentage of remuneration in determining wagesFor purposes of paragraph (1) of subsection
				(a), the applicable percentage for a calendar year, in connection with any
				calendar year referred to in such subparagraph, shall be the percentage
				determined in accordance with the following table:
										
											
												
													The applicable
													
													In the case of:percentage is:
													
												
												
													Calendar year
						201486%
													
													Calendar year
						201571%
													
													Calendar year
						201657%
													
													Calendar year
						201743%
													
													Calendar year
						201829%
													
													Calendar year
						201914%
													
													Calendar years
						after 20190%.
													
												
											
										
									(2)Included and
				excluded serviceFor purposes
				of this chapter,
				if
									.
						(2)Amendments to
			 the Social Security ActSection 209 of the Social Security Act
			 (42 U.S.C. 409) is amended—
						(A)in subsection
			 (a)(1)(I)—
							(i)by
			 inserting and before 2014 after 1974; and
							(ii)by
			 inserting and after the semicolon;
							(B)in subsection
			 (a)(1), by adding at the end the following new subparagraph:
							
								(J)The applicable percentage (determined under
				subsection (l)) of that part of remuneration which, after remuneration (other
				than remuneration referred to in the succeeding subsections of this section)
				equal to the contribution and benefit base (determined under section 230) with
				respect to employment has been paid to an individual during any calendar year
				after 2013 with respect to which such contribution and benefit base is
				effective, is paid to such individual during such calendar
				year;
								;
				and
						(C)by adding at the end the following new
			 subsection:
							
								(l)For purposes of subparagraph (J) of
				subsection (a)(1), the applicable percentage for a calendar year, in connection
				with any calendar year referred to in such subparagraph, shall be the
				percentage determined in accordance with the following table:
									
										
											
												The applicable
												
												In the case of:percentage is:
												
											
											
												Calendar year
						201486%
												
												Calendar year
						201571%
												
												Calendar year
						201657%
												
												Calendar year
						201743%
												
												Calendar year
						201829%
												
												Calendar year
						201914%
												
												Calendar years
						after 20190%.
												
											
										
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to remuneration paid in calendar years after 2013.
					(b)Determination of
			 self-Employment income above contribution and benefit base after 2013
					(1)Amendments to
			 the Internal Revenue Code of 1986Section 1402 of the Internal
			 Revenue Code of 1986 is amended—
						(A)in subsection
			 (b)(1), by inserting an amount equal to the applicable percentage (as
			 determined under subsection (d)(2)) of before that part of the
			 net earnings from self-employment; and
						(B)in subsection
			 (d)—
							(i)by
			 striking (d) Employee and
			 wages.—The term and inserting the following:
								
									(d)Rules and
				definitions
										(1)Employee and
				wagesThe
				term
										;
				and
							(ii)by
			 adding at the end the following:
								
									(2)Applicable
				percentage of net earnings from self-employment in determining self-employment
				incomeFor purposes of
				paragraph (1) of subsection (b), the applicable percentage for a taxable year
				beginning in any calendar year referred to in such paragraph shall be the
				percentage determined in accordance with the following table:
										
											
												
													The applicable
													
													In the case of:percentage is:
													
												
												
													Calendar year
						201486%
													
													Calendar year
						201571%
													
													Calendar year
						201657%
													
													Calendar year
						201743%
													
													Calendar year
						201829%
													
													Calendar year
						201914%
													
													Calendar years
						after 20190%.
													
												
											
									.
							(2)Amendments to
			 the Social Security ActSection 211 of the Social Security Act
			 (42 U.S.C. 411) is amended—
						(A)in subsection
			 (b)(1)(I)—
							(i)by striking or after the
			 semicolon; and
							(ii)by
			 inserting and before 2014 after 1974;
							(B)in subsection
			 (b)—
							(i)by
			 redesignating paragraph (2) as paragraph (3); and
							(ii)by
			 inserting after paragraph (1) the following:
								
									(2)For any taxable year beginning in any
				calendar year after 2013, an amount equal to the applicable percentage (as
				determined under subsection (l)) of that part of net earnings from
				self-employment which is in excess of (A) an amount equal to the contribution
				and benefit base (determined under section 230) that is effective for such
				calendar year, minus (B) the amount of the wages paid to such individual during
				such taxable year; or
									;
				and
							(C)by adding at the
			 end the following:
							
								(l)For purposes of paragraph (2) of subsection
				(b), the applicable percentage for a taxable year beginning in any calendar
				year referred to in such paragraph, shall be the percentage determined in
				accordance with the following table:
									
										
											
												The applicable
												
												In the case of:percentage is:
												
											
											
												Calendar year
						201486%
												
												Calendar year
						201571%
												
												Calendar year
						201657%
												
												Calendar year
						201743%
												
												Calendar year
						201829%
												
												Calendar year
						201914%
												
												Calendar years
						after 20190%.
												
											
										
								.
						(3)Effective
			 dateThe amendments made by this subsection shall apply with
			 respect to taxable years beginning during or after calendar year 2014.
					202.Inclusion of
			 surplus earnings in social security benefit formula
				(a)Inclusion of
			 surplus average indexed monthly earnings in determination of primary insurance
			 amounts
					(1)In
			 generalSection 215(a)(1)(A) of the Social Security Act (42
			 U.S.C. 415(a)(1)(A)) is amended—
						(A)in clauses (i),
			 (ii), and (iii), by inserting basic before average
			 indexed monthly earnings each place it appears;
						(B)in clause (ii), by
			 striking and at the end; and
						(C)by inserting after
			 clause (iii) the following new clauses:
							
								(iv)3 percent of the individual’s surplus
				average indexed monthly earnings to the extent such surplus average indexed
				monthly earnings do not exceed the excess of the amount established for
				purposes of this clause by subparagraph (B) over 1/12 of
				the contribution and benefit base for the last of such individual’s computation
				base years, and
								(v)0.25 percent of the sum of the
				individual’s surplus average indexed monthly earnings plus
				1/12 of the contribution and benefit base for the last of
				such individual’s computation base years, to the extent such sum exceeds the
				amount established for purposes of clause (iv) by subparagraph
				(B).
								.
						(2)Bend point for
			 surplus earningsSection 215(a)(1)(B) of such Act (42 U.S.C.
			 415(a)(1)(B)) is amended—
						(A)in clause (ii), by
			 striking the amounts so established and inserting the
			 amounts established for purposes of clauses (i) and (ii) of subparagraph
			 (A);
						(B)by redesignating
			 clause (iii) as clause (v);
						(C)in clause (v) (as redesignated), by
			 inserting or (iv)  after clause (ii); and
						(D)by inserting after
			 clause (ii) the following new clauses:
							
								(iii)For individuals who initially
				become eligible for old-age or disability insurance benefits, or who die
				(before becoming eligible for such benefits), in the calendar year 2014, the
				amount established for purposes of clause (iv) of subparagraph (A) shall be
				$11,358.
								(iv)For individuals who initially become
				eligible for old-age or disability insurance benefits, or who die (before
				becoming eligible for such benefits), in any calendar year after 2014, the
				amount established for purposes of clause (iv) of subparagraph (A) shall equal
				the product of the amount established with respect to the calendar year 2014
				under clause (iii) of this subparagraph and the quotient obtained by
				dividing—
									(I)the national average wage index (as defined
				in section 209(k)(1)) for the second calendar year preceding the calendar year
				for which the determination is made, by
									(II)the national average wage index (as
				so defined) for
				2012.
									.
						(b)Basic AIME and
			 surplus AIME
					(1)Basic
			 AIMESection 215(b)(1) of
			 such Act (42 U.S.C. 415(b)(1)) is amended—
						(A)by inserting basic before
			 average; and
						(B)in subparagraph
			 (A), by striking paragraph (3) and inserting paragraph
			 (3)(A) and by inserting before the comma the following: to the
			 extent such total does not exceed the contribution and benefit base for the
			 applicable year.
						(2)Surplus
			 AIME
						(A)In
			 generalSection 215(b)(1) of such Act (as amended by paragraph
			 (1)) is amended—
							(i)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii),
			 respectively;
							(ii)by
			 inserting (A) after (b)(1); and
							(iii)by
			 adding at the end the following new subparagraph:
								
									(B)(i)An individual’s surplus
				average indexed monthly earnings shall be equal to the quotient obtained by
				dividing—
											(I)the total (after adjustment under
				paragraph (3)(B)) of such individual’s surplus earnings (determined under
				clause (ii)) for such individual’s benefit computation years (determined under
				paragraph (2)), by
											(II)the number of months in those
				years.
											(ii)For purposes of clause (i) and paragraph
				(3)(B), an individual’s surplus earnings for a benefit computation year are the
				total of such individual’s wages paid in and self-employment income credited to
				such benefit computation year, to the extent such total (before adjustment
				under paragraph (3)(B)) exceeds the contribution and benefit base for such
				year.
										.
							(B)Conforming
			 amendmentThe heading for section 215(b) of such Act is amended
			 by striking Average Indexed Monthly Earnings and inserting
			 Basic Average Indexed Monthly Earnings; Surplus Average Indexed Monthly
			 Earnings.
						(3)Adjustment of
			 surplus earnings for purposes of determining surplus AIMESection
			 215(b)(3) of such Act (42 U.S.C. 415(b)(3)) is amended—
						(A)in subparagraph
			 (A), by striking subparagraph (B) and inserting
			 subparagraph (C) and by inserting and determination of
			 basic average indexed monthly income after paragraph
			 (2);
						(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
						(C)by inserting after
			 subparagraph (A) the following new subparagraph:
							
								(B)For purposes of determining under
				paragraph (1)(B) an individual’s surplus average indexed monthly earnings, the
				individual’s surplus earnings (described in paragraph (2)(B)(ii)) for a benefit
				computation year shall be deemed to be equal to the product of—
									(i)the individual’s surplus earnings for
				such year (as determined without regard to this subparagraph), and
									(ii)the quotient described in
				subparagraph
				(A)(ii).
									.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to individuals who initially become
			 eligible (within the meaning of section 215(a)(3)(B) of the Social Security
			 Act) for old-age or disability insurance benefits under title II of the Social
			 Security Act, or who die (before becoming eligible for such benefits), in any
			 calendar year after 2013.
				
